Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments have overcome the rejections of the independent claim stated in the office action mailed on 10/01/2021. The applicant’s arguments based on the newly added limitations of claims 1, 10 & 16 are convincing and the prior art of record fails to teach or suggest that “a controller coupled to the ADC and the zero-crossing detector and the controller determines, in response to the signal satisfying the zero-crossing condition and not exceeding a threshold voltage, the presence of the accessory at the detection circuit”.  		

Upon further extensive searches, there is no reference on record was found anticipating or a combination of references were found making obvious to the amended claims 1, 10 & 16 which they are clearly include structural limitations and active positive steps describing the use of the system, method/apparatus and have overcome the rejections of the independent claim stated in the office action mailed on 10/01/2021.

Claims 2-9, 11-15 & 17-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			March 4, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858